Citation Nr: 1721048	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-16 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This matter was previously before the Board in October 2014, June 2015, and December 2015.  In October 2014, the case was remanded to obtain additional mental health service treatment records and an addendum opinion regarding the etiology of the Veteran's schizoaffective disorder, bipolar type.  In June 2015, the case was remanded to give the Veteran an opportunity to appear for a Board videoconference hearing, as he had previously failed to attend a prior hearing for good cause.  The Veteran withdrew his request for a Board hearing in November 2015.  Thus, there is no outstanding request.  In December 2015, the case was remanded for development of the Veteran's claimed stressors and a VA examination to address the multiple mental health disorder diagnoses raised by the record - including PTSD, depression, bipolar disorder, schizoaffective disorder, and alcohol-induced psychosis.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's December 2015 remand directives, VA unsuccessfully attempted to contact the Veteran via telephone and email three times to schedule the ordered VA examination.  Records of contact show that VA was unable to locate the Veteran via telephone because a phone number was not in VA's system.  In addition, according to notes from the VA Medical Center, the Veteran failed to respond to an October 2016 letter asking him to RSVP to the examination appointment within 10 days.  Accordingly, in November 2016, the request to schedule an examination was canceled.  

In December 2016, however, VA received correspondence from the Veteran stating that he did not have transportation to get to Phoenix for an examination, and included a telephone number in his signature.  The Board finds that the Veteran only received one letter requesting a scheduling response and has provided a telephone number for contact, and should be provided another opportunity to attend a new VA examination to address any and all of his mental health disorders.  VA should use the telephone number provided to contact the Veteran for future scheduling.

As stated in the December 2015 Remand, the Veteran's last examination was in August 2013 and did not address all of the Veteran's possible mental health disorders and another examination is necessary before a decision on the merits can be made.  The Board notes that a medical opinion was completed in January 2015 pursuant to the October 2014 Remand; however, this opinion similarly did not address all mental health disorders raised by the record.

Here, the Board advises the Veteran that he has an obligation to cooperate with VA's efforts to provide an adequate medical examination.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required by law to report for such examinations and cooperate with the examiner, to include participating in all indicated testing.  Id.; 38 C.F.R. § 3.326(a) (2016).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, an original compensation claim shall be considered on the basis of the evidence of record.  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA medical examination to determine the etiology of his current psychiatric disability or disabilities.  Access to the Veteran's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

After examining the Veteran and reviewing the record, the examiner should first delineate all current psychiatric disorders identified on examination.  If any previously diagnosed disorder, to include PTSD, bipolar disorder, depressive disorder, schizoaffective disorder, or alcohol induced psychosis, is no longer present, the examiner must provide an explanation.

Second, for each disorder identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of his reported in-service incidents.

In rendering the opinion, the examiner must consider the relevant evidence of record, including the following:  1) the Veteran's service treatment records, specifically records from February 1983 showing adjustment reaction, hyperactive behavior, anxious mood and affect; 2) service personnel records indicating disciplinary actions taken against the Veteran; 3) Social Security Administration records; 4) the May 2014 record from C.C.C. showing a PTSD diagnosis; 5) the May 2009 lay statement from the Veteran's mother; and 6) the June 2009 buddy statements.

2.  After undertaking any additional evidentiary development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and given an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






